                  Case 2:20-cv-00400-RAJ Document 10 Filed 05/27/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   GORDON SMISSAERT,                                     Civil No. 2:20-CV-00400-RAJ

10            Plaintiff,

11            vs.                                           ORDER

12   COMMISSIONER OF SOCIAL SECURITY,

13            Defendant.

14            Based on Defendant’s Motion, it is hereby ORDERED that the Answer Due Date shall be
15   amended as follows:

16            Defendant shall have up to and including June 23, 2020, to file an Answer to Plaintiff’s
     Complaint, including the certified administrative record. If the Commissioner is unable to file the
17
     certified administrative record on or before that date, Defendant shall file another motion for
18   extension.
              DATED this 27th day of May, 2020.
19

20

21
                                                             A
                                                             The Honorable Richard A. Jones
22                                                           United States District Judge

23

24

     Page 1         ORDER - [2:20-CV-00400-RAJ]
